DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20, in the reply filed on 08/09/2022 is acknowledged. Claims 1-14 are withdrawn from further consideration as being directed to a non-elected invention.

Examiner’s Comment
The following are suggestions provided by the examiner to improve clarity and form of the claims.
CLAIM 15
A reverse flow reactor for performing cyclic reactions with flows entering the reactor from substantially opposing directions comprising: 
a first zone comprising a first reactor inlet and a first reactor outlet; and
a reaction zone comprising a catalyst system comprising a combustion catalyst, the catalyst system comprising a catalyst density gradient of the combustion catalyst, the catalyst density gradient of the combustion catalyst comprising at least a first portion of the combustion catalyst having a first combustion catalyst density and a second portion of the combustion catalyst having a second combustion catalyst density, the second portion having a greater combustion catalyst density than the first portion of combustion catalyst, the first reactor inlet being closer to the first portion of the combustion catalyst than the second portion of the combustion catalyst.

CLAIM 16
The reverse flow reactor of claim 15, further comprising an additional portion of the combustion catalyst having a greater combustion catalyst density than the second portion of the combustion catalyst, the first reactor inlet being closer to the second portion of the combustion catalyst than the additional portion of the combustion catalyst.

CLAIM 17
The reverse flow reactor of claim 15, wherein the reactor further comprises a second zone comprising a second reactor inlet and a second reactor outlet; 
wherein the reaction zone is located between the first reactor outlet of the first zone and the second reactor inlet of the second zone; 
wherein the catalyst system further comprises a third portion of the combustion catalyst having a third combustion catalyst density, the second portion of the combustion catalyst being located between the first portion of the combustion catalyst and the third portion of the combustion catalyst, the second portion of the combustion catalyst having a greater combustion catalyst density than the third portion of the combustion catalyst; and 
wherein the second reactor inlet is closer to the third portion of the combustion catalyst than the second portion of the combustion catalyst.

CLAIM 18
The reverse flow reactor of claim 15, wherein the combustion catalyst comprises Mn, Y, Al, or a combination thereof.

CLAIM 19
The reverse flow reactor of claim 15, wherein the combustion catalyst comprises a supported catalyst, and/or wherein the catalyst system comprises supported combustion catalyst particles and second particles having a lower activity than the supported combustion catalyst particles

CLAIM 20
The reverse flow reactor of claim 15, wherein the second combustion catalyst density is greater than the first combustion catalyst density by 50% or more relative to the first combustion catalyst density.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manzanec et al. (US Pub. 2004/0076562 A1).
Regarding claim 15, Manzanec discloses a microreactor system comprising:
a microchannel reactor comprising an inlet and an outlet of a microchannel ([0046], [0049]; Figs. 1 and 5); and
a reaction zone (a portion of the microchannel) comprising a catalyst system comprising a graded catalyst having a varying density of catalytically active sites, wherein the concentration of catalytically active sites is least at the inlet of the reaction channel and increases along the length of the microchannel ([0066]; Fig. 5). Therefore, it can be said that the graded catalyst has a first portion of the catalyst located closer to the inlet and a second portion of the catalyst located closer to the outlet where the second portion has a greater catalyst density than the first portion. 
Manzanec further discloses that the microchannel reactor is useful for various reactions including combustion in the presence of a catalyst, i.e., combustion catalyst ([0065]). 

Regarding claim 16, Manzanec discloses that the catalyst system comprises a graded catalyst having a varying density of catalytically active sites, wherein the concentration of catalytically active sites is least at the inlet of the reaction channel and increases along the length of the microchannel ([0066]; Fig. 5). Therefore, Manzanec is considered to suggest that the catalyst system comprises multiple portions of the catalyst where one portion of the catalyst has a greater catalyst density compared to a preceding portion of the catalyst in the direction of the flow (from the inlet to the outlet). Consequently, it can be said that the catalyst system has another portion of the catalyst having a greater catalyst density than a second portion of the catalyst, where the second portion is located closer to the inlet of the microchannel than said another portion of the catalyst.

Regarding claim 17, Manzanec discloses that the catalyst gradient can be arranged such that the greatest density of catalytically active sites is located in the center of a reaction microchannel ([0066]). Consequently, that the graded catalyst can be said to comprise a first portion representing a portion of the catalyst near the inlet, a second portion representing a portion of the catalyst near the center, and a third portion representing a portion of the catalyst near the outlet of the reaction microchannel, each portion having an inlet and an outlet. Since the greatest density of the catalyst is arranged in the center of the reaction microchannel represented by the second portion, said second portion is considered to have a greater catalyst density than the third portion. 

Regarding claim 18, Manzanec further discloses that the microchannel reactor is useful for various reactions including combustion in the presence of a catalyst comprising ABO(3-x) perovskite, where A can include yttrium (Y) while B can be manganese (Mn) ([0065]).

Regarding claim 19, Manzanec discloses that the combustion catalyst comprises perovskites as catalyst supports or coatings on supports ([0065]). 

Regarding claim 20, Manzanec does not explicitly disclose that the catalyst density of the second portion (i.e. a second catalyst density) is greater than that of the first portion (i.e. a first catalyst density) by 50% or more relative to the first catalyst density. However, Manzanec does disclose that the catalysts used in the reactor are thermally conductive, and that the graded catalyst has varying thermal conductivity such that the thermal conductivity in one part of the graded catalyst, such as the inlet, is at least 25% higher than in another part of the catalyst, such as the outlet ([0065; claims 1 and 3). Therefore, Manzanec is considered to suggest that the graded catalyst has a portion of catalyst (a first portion) near the inlet having a catalyst density greater than at least 25% relative to another portion of catalyst (a second portion) near the outlet. The claimed range of 50% or more lies within a range of at least 25%, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772